DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-08-24. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.

Allowable Subject Matter
Claim(s) 15-20 are allowed.  The prior art of record does not disclose "deriving a key based upon a static portion of workspace state; encrypting memory using the key; deriving another key based upon a modified static portion of the workspace state; failing to decrypt the memory using the other key" in the context of claim 15.  That is, the integrity check in claim 15 is performed by identifying a discrepancy between a decryption of a memory region using a key derived from a current portion of the workspace state, where the memory region was previously encrypted with an assumed "good" key derived from an earlier portion of the workspace state.  While the prior art discloses checking whether workspace contents have been unacceptably altered, it teaches different tests for detecting alteration.  U.S. Publication 20200356199 (hereinafter "Blanco '199") does not disclose how alteration is to be detected[ Blanco '199 ¶ 0132-0135].  U.S. Publication 20150026767 to Sweet et al. (hereinafter "Sweet '767") discloses checking a hash of a file in the VM to determine if file has been altered/compromised since the previous hashing [Sweet '767 ¶ 0185].  U.S. Publication 20030037237  to Abgrall et al. (hereinafter "Abgrall '237") is closest to the claimed integrity test.  Abgrall '237 teaches identifying a compromised application container by using a key to decrypt a previously encrypted portion of application code and comparing this to current values.  However, Abgrall '237 does not teach that the key is derived from contents of the application container's memory.  Dependent claims 16-20 are allowable in view of their dependence from claim 15.
Claim 2-7 and 91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2 and 9 would be allowable for reasons corresponding to claim 15.    Dependent claims 3-7 would be allowable in view of their dependence from claim 2.


Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2022-08-24, 2021-08-12 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.


Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Blanco '199
Blanco '199 in view of Abgrall '237 
1
[Wingdings font/0xFC]

2


3


4


5


6


7


8
[Wingdings font/0xFC]

9


10

[Wingdings font/0xFC]
11
[Wingdings font/0xFC]

12
[Wingdings font/0xFC]

13
[Wingdings font/0xFC]

14
[Wingdings font/0xFC]

15


16


17


18


19


20





Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 8, 11-14 is/are rejected under 35 U.S.C. § 102   pre-AIA  35 U.S.C. § 102 as being anticipated by U.S. Publication 20200356199 (hereinafter "Blanco '199").  Blanco '199 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Blanco '199 discloses an Information Handling System (IHS), the IHS comprising a processor and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Blanco '199 ¶ 0083-0087, 0138-0140])
Blanco '199 discloses receive, from a workspace orchestration service, one or more files or policies configured to enable the client IHS to instantiate a workspace based upon a workspace definition (gaming machine 202 instantiates VM with particular configuration from library 206 [Blanco '199 ¶ 0130, 0135])
Blanco '199 discloses determine that a context of the client IHS has been modified (monitors health of VMs, terminates, and re-instantiates as necessary [Blanco '199 ¶ 0132-0135])
Blanco '199 discloses in response to the determination, terminate the workspace (monitors health of VMs, terminates, and re-instantiates as necessary [Blanco '199 ¶ 0132-0135])
Blanco '199 discloses receive, from the workspace orchestration service, one or more files or policies configured to enable the client IHS to re-instantiate the workspace based upon the workspace definition (gaming machine 202 re-instantiates VM with same particular configuration from library 206 as previous compromised VM [Blanco '199 ¶ 0130, 0135])
Per claim 8 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 8):
Blanco '199 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Blanco '199 discloses the program instructions, upon execution, further cause the IHS to transmit, to the workspace orchestration service, a copy of a mutable portion of the workspace state (gaming machine 202 receives applications for VM from library 206 [Blanco '199 ¶ 0130, 0135])
Per claim 12 (dependent on claim 11):
Blanco '199 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
Blanco '199 discloses the program instructions, upon execution, further cause the IHS to receive, from the workspace orchestration service, another copy of the mutable portion of the workspace state (gaming machine 202 receives applications for VM from library 206 [Blanco '199 ¶ 0130, 0135])
Per claim 13 (dependent on claim 8):
Blanco '199 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Blanco '199 discloses the static portion of the workspace becomes the modified static portion of the workspace in response to the installation of software in the workspace (hacking, denial of service, improper access, intrusion, tampering [Blanco '199 ¶ 0134])
Per claim 14 (dependent on claim 8):
Blanco '199 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Blanco '199 discloses the static portion of the workspace becomes the modified static portion of the workspace in response to a tampering with intrusion software executed or installed in the workspace (hacking, denial of service, improper access, intrusion, tampering [Blanco '199 ¶ 0134])


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Blanco '199  in view of U.S. Publication 20030037237  to Abgrall et al. (hereinafter "Abgrall '237").  Abgrall '237 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 10 (dependent on claim 8):
Blanco '199 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Blanco '199  does not disclose the workspace definition identifies a memory address of the static portion of the workspace state
Further:
Abgrall '237 discloses the workspace definition identifies a memory address of the static portion of the workspace state (identifies a compromised application container by using a key to decrypt a previously encrypted portion of application code and comparing this to current values [Abgrall '237 ¶ 0014, 0040-0045, 0297-0321, Claim 18])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Blanco '199  with the integrity test of Abgrall '237 to arrive at an apparatus, method, and product including:
the workspace definition identifies a memory address of the static portion of the workspace state
A person having ordinary skill in the art would have been motivated to combine them at least because the integrity test of Abgrall '237 would provide a secure method of identifying unauthorized changes to the state (e.g., software, memory contents) of the virtual machine of Blanco '199.  A person having ordinary skill in the art would have been further motivated to combine them at least because Abgrall '237 teaches [Abgrall '237 ¶ 0014, 0040-0045, 0297-0321, Claim 18] modifying a secure execution container  [Blanco '199 ¶ 0132-0135] such as that of Blanco '199  to arrive at the claimed invention; because doing so constitutes use of a known technique (container integrity test [Abgrall '237 ¶ 0014, 0040-0045, 0297-0321, Claim 18]) to improve similar devices and/or methods (secure execution container  [Blanco '199 ¶ 0132-0135]) in the same way; because doing so constitutes applying a known technique  (container integrity test [Abgrall '237 ¶ 0014, 0040-0045, 0297-0321, Claim 18])to known devices and/or methods (secure execution container  [Blanco '199 ¶ 0132-0135]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (container integrity test [Abgrall '237 ¶ 0014, 0040-0045, 0297-0321, Claim 18] ensures against unauthorized modification of secure execution container  [Blanco '199 ¶ 0132-0135]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that while claims 3-7 depend from claim 2, claims 10-14 do not present depend from claim 9.